Citation Nr: 0031285	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-15 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel




REMAND

The veteran had active duty from June 1942 to June 1943.  The 
appellant seeks service connection for the cause of the 
veteran's death.  The immediate cause of the veteran's death 
listed on the death certificate was myocardial ischemia, due 
to or as a consequence of respiratory failure, due to or as a 
consequence of chronic obstructive pulmonary disease.  The 
death certificate indicates that the veteran died at the 
Department of Veterans Affairs Medical Center in Alexandria, 
Louisiana.  

The Board of Veterans' Appeals (Board) notes that treatment 
records for the period immediately preceding the veteran's 
death are not of record, and that no attempt to obtain these 
records has been made.  Therefore, the Board believes that 
the regional office (RO) should obtain and review all of the 
veteran's medical records relating to treatment for 
myocardial ischemia and respiratory problems that caused his 
death, before readjudicating this claim.

The Board also notes that the RO has not had the opportunity 
to apply Public Law No. 106-475, the Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096).  Under 
the terms of the Act and Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), the RO should apply the provisions 
of the Act to the current claim.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should contact the appellant 
and request the names, addresses, and 
approximate treatment dates of all 
providers of treatment for the veteran's 
myocardial ischemia and respiratory 
problems since service.  After obtaining 
any necessary authorization from the 
appellant, the RO should attempt to 
obtain and associate with the claims 
folder copies of all treatment records 
identified by the appellant, particularly 
all records pertaining to the veteran 
that relate to treatment for the 
myocardial ischemia and respiratory 
problems that resulted in his death.  Any 
attempts to obtain such records should be 
documented.  All records obtained should 
be associated with the veteran's claims 
folder.

2.  After the above records have been 
added to the file, the veteran's claims 
folder should be forwarded to an 
appropriate specialist for an opinion 
regarding the date of onset of the 
veteran's chronic obstructive pulmonary 
disease, which was the underlying cause 
of his death.  The examiner should be 
requested to state the following medical 
opinion: whether it is at least as likely 
as not that the veteran's chronic 
obstructive pulmonary disease, which was 
the underlying cause of his death, had 
its onset during the veteran's period of 
service.  If the examiner is unable to 
answer the question, the reasons should 
be clearly stated.

3.  The RO should take any other action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

4.  The RO should then review the 
expanded record and readjudicate the 
claim of entitlement to service 
connection for the cause of the veteran's 
death.  

5.  If the appellant's claim remains in a 
denied status, she and her representative 
should be provided a supplemental 
statement of the case.  The applicable 
response time should be allowed.

The purpose of the REMAND is to procure clarifying 
information and to satisfy due process requirements.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



